DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 4, 6 – 9, 11 – 14, and 16 – 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6, and 9 – 15 of U.S. Patent No. 10,728,910 in view of Hu et al. (Pub. No.: US 2017/0251486 A1).
Independent claims 1, 3, and 4 of U.S. Patent No. 10,728,910 disclose “the traffic for the V2X communication” and all the claimed features of independent claims 1, 6, 11, and 16 of US Application No. 16/947,254 except for the claimed features of “information associated with a service for the V2X communication” as recited in independent claims 1, 6, 11, and 16 of US Application No. 16/947,254.
Regarding independent claims 1, 6, 11, and 16 of US Application No. 16/947,254, Hu discloses information associated with a service for the V2X communication (see para. 0089, 0090, 0092, 0093, 0098, 0113 – 0114, can enable V2X services of both hard QoS and soft QoS specifications, e.g. having different priorities with regard to communication resource allocation, can extend traffic safety and efficiency services to V2X traffic participants).

	

Claims from US Application No. 16/947,254
Claims from US Patent No. 10,728,910

1. A method performed by a first terminal in a wireless communication system, the method comprising: transmitting, to a base station, a first message for a vehicle to everything (V2X) communication between the first terminal and a second terminal, wherein the first message includes information on a periodicity for the V2X communication; receiving, from the base station, a second message for a resource associated with the V2X communication, wherein the resource is allocated based on information associated with a service for the V2X communication; and transmitting, to the second terminal, data 
2. The method of claim 1, wherein the information associated with the service for the V2X communication is provided by the first message.
3. The method of claim 1, wherein the second message includes information on a period of resource allocation for the V2X communication.
4. The method of claim 1, wherein the first message further includes information on a timing for the V2X communication.

6. A method performed by a base station in a wireless communication system, the method comprising: receiving, from a first terminal, a 
7. The method of claim 6, wherein the information associated with the service for the V2X communication is provided by the first message.




8. The method of claim 6, wherein the second message includes information on a period of resource allocation for the V2X communication.

9. The method of claim 6, wherein the first message further includes information on a timing for the V2X communication.

11. A first terminal in a wireless communication system, comprising: at least one transceiver; and at least one processor configured to: transmit, to a base station via the at least one transceiver, a first message for a vehicle to everything (V2X) communication between the first terminal and a second terminal, wherein the first message includes information on a periodicity for the V2X 

12. The first terminal of claim 11, wherein the information associated with the service for the V2X communication is provided by the first message.

13. The first terminal of claim 11, wherein the second message includes information on a 
14. The first terminal of claim 11, wherein the first message further includes information on a timing for the V2X communication.


16. A base station in a wireless communication system, comprising: at least one transceiver; and at least one processor configured to: receive, from a first terminal via the at least one transceiver, a first message for a vehicle to everything (V2X) communication between the first terminal and a second terminal, wherein the first message includes information on a periodicity for the V2X communication; and transmit, to the first terminal via the at least one transceiver, a second message for a resource associated with the V2X communication, wherein the resource is allocated based on information 

17. The base station of claim 16, wherein the information associated with the service for the V2X communication is provided by the first message.


18. The base station of claim 16, wherein the second message includes information on a period of resource allocation for the V2X communication.
19. The base station of claim 16, wherein the first message further includes information on a timing for the V2X communication.


4. A method performed by a first terminal in a wireless communication system, the method comprising: transmitting, to a base station, a first message related to a traffic for a vehicle to everything (V2X) communication; receiving, from the base station, a second message related to a resource allocated for transmitting the traffic for the V2X communication, wherein the resource is allocated based on a priority associated with the traffic for the V2X communication; and transmitting, to a second terminal, the traffic for the V2X communication using the resource, wherein the first message includes 


9. The method of the claim 4, wherein the first message includes information indicating the priority associated with the traffic for the V2X communication.
14. The method of claim 4, wherein the second message includes information associated with a cycle of resource allocation for the V2X communication.
15. The method of claim 4, wherein the first message includes information for indicating that the traffic is associated with a periodic transmission for the V2X communication.
3. A base station in a wireless communication system, the base station comprising: at least one transceiver; and at least one processor configured to: receive, from a first terminal, a 

3. A base station in a wireless communication system, the base station comprising: at least one transceiver; and at least one processor configured to: receive, from a first terminal, a first message related to a traffic for a vehicle to everything (V2X) communication… wherein the resource is allocated based on a 
12. The base station of claim 3, wherein the second message includes information associated with a cycle of resource allocation for the V2X communication.

13. The base station of claim 3, wherein the first message includes information for indicating that the traffic is associated with a periodic transmission for the V2X communication.
1. A first terminal in a wireless communication system, the first terminal comprising: at least one transceiver; and at least one processor configured to: transmit, to a base station, a first message related to a traffic for a vehicle to everything (V2X) communication; receive, from the base station, a second message related to a resource allocated for the traffic for the V2X 



6. The first terminal of the claim 1, wherein the first message includes information indicating the priority associated with the traffic for the V2X communication.


10. The first terminal of claim 1, wherein the second message includes information 
11. The first terminal of claim 1, wherein the first message includes information for indicating that the traffic is associated with a periodic transmission for the V2X communication.

3. A base station in a wireless communication system, the base station comprising: at least one transceiver; and at least one processor configured to: receive, from a first terminal, a first message related to a traffic for a vehicle to everything (V2X) communication between the first terminal and a second terminal; and transmit, to the first terminal, a second message related to a resource allocated for transmitting the traffic for the V2X communication, wherein the resource is allocated based on a priority associated with the traffic for the V2X communication, 

3. A base station in a wireless communication system, the base station comprising: at least one transceiver; and at least one processor configured to: receive, from a first terminal, a first message related to a traffic for a vehicle to everything (V2X) communication… wherein the resource is allocated based on a priority associated with the traffic for the V2X communication…
12. The base station of claim 3, wherein the second message includes information associated with a cycle of resource allocation for the V2X communication.
13. The base station of claim 3, wherein the first message includes information for indicating that the traffic is associated with a 



Allowable Subject Matter
According to a prior art search on the claimed invention, Chen et al. (Pub. No.: US 2016/0128082 A1) disclose an invention for handling multiple D2D grants for multiple sidelinks in decreasing order of priority. In one embodiment, the method includes a first UE participates in a first sidelink and a second sidelink, wherein a priority of the first sidelink is higher than a priority of the second sidelink. The method also includes the first UE receiving a first D2D grant and a second D2D grant from a base station in a first SA period. The method further includes the first UE serving the first sidelink with the first D2D grant and afterward, the first UE cannot serve the first sidelink with another D2D grant for the same SA period as the first D2D grant. In addition, the method includes the first UE serving the second sidelink with the second D2D grant and afterward, the first UE cannot serve the second sidelink with another D2D grant for the same SA period as the second D2D grant. Furthermore, the method includes the first UE using the first D2D grant for transmitting available data of the first sidelink and using the second D2D grant for transmitting available data of the second sidelink in a second SA period, wherein the second SA period and the first SA period are different SA periods (para. 0005).
Lee et al. (Pub. No.: US 2017/0230993 A1) disclose an invention that provides a method for prioritizing the D2D transmission and the D2D reception, which are scheduled at the same subframe, when a user equipment (UE) cannot perform the D2D transmission and the D2D reception simultaneously (para. 0007).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on ((571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473